Case 8:18-cv-01960-JVS-JDE Document 10 Filed 12/04/18 Page 1 of 3 Page ID #:61




  1 AN LE (State Bar No. 260817)
    al@severson.com
  2 SEVERSON & WERSON
    A Professional Corporation
  3 The Atrium
    19100 Von Karman Avenue, Suite 700
  4 Irvine, California 92612
    Telephone: (949) 442-7110
  5 Facsimile: (949) 442-7118
  6 MARK I. WRAIGHT (State Bar No. 228303)
    miw@severson.com
  7 SEVERSON & WERSON
    A Professional Corporation
  8 One Embarcadero Center, Suite 2600
    San Francisco, California 94111
  9 Telephone: (415) 398-3344
    Facsimile: (415) 956-0439
 10
    Attorneys for Defendant
 11 WELLS FARGO BANK, N.A.
    (erronously sued as Wells Fargo Bank)
 12
 13                             UNITED STATES DISTRICT COURT
 14         CENTRAL DISTRICT OF CALIFORNIA — SOUTHERN DIVISION
 15 TIMOTHY T. MERRITT JR. &                          Case No. 8:18-cv-01960-JVS-(JDEx)
    CATHY MITCHELL,                                   Hon. James V. Selna
 16                                                   Ctrm. 10C – Santa Ana
            Plaintiff,
 17                                                   DEFENDANT’S REQUEST TO
        vs.                                           APPEAR TELEPHONICALLY AT
 18                                                   MOTION TO DISMISS HEARING
    WELLS FARGO BANK,
 19                                                   Date: December 10, 2018
            Defendant.                                Time: 1:30 p.m.
 20                                                   Ctrm: 10C
 21                                                   Action Filed: September 21, 2018
                                                      Removal Date: October 31, 2018
 22                                                   Trial Date:   None Set
 23
 24
 25
 26
 27
 28
      07685.2150/13190878.1                                               8:18-cv-01960-JVS-(JDEx)
                     DEFENDANT’S REQUEST TO APPEAR TELEPHONICALLY AT MOTION TO DISMISS HEARING
Case 8:18-cv-01960-JVS-JDE Document 10 Filed 12/04/18 Page 2 of 3 Page ID #:62




  1            TO THE HONORABLE COURT:
  2            Counsel for WELLS FARGO BANK, N.A. (sued as Wells Fargo Bank)
  3 (“Defendant”) respectfully requests permission to appear telephonically at the
  4 Motion to Dismiss set for December 10, 2018 at 1:30 p.m. Grounds for the requests
  5 are as follows:
  6            Defendant’s counsel is located in Irvine, California; the attorney to appear
  7 will be An Le whose telephone number is (949) 442-7110.
  8            However, Defendant’s counsel recently had surgery on November 19, 2018
  9 and is unable to physically attend the hearing.
 10            An appearance by telephone will save considerable legal fees and costs; and
 11            None of the parties or the Court will be prejudiced by having counsel appear
 12 telephonically rather than in person.
 13            For the foregoing reasons, Defendant respectfully requests permission to
 14 appear telephonically at the Motion to Dismiss hearing.
 15
 16 DATED: December 4, 2018                    SEVERSON & WERSON
                                               A Professional Corporation
 17
 18
 19                                            By:               /s/ An Le
 20                                                                  An Le
 21
                                               Attorneys for Defendant WELLS FARGO
 22                                            BANK, N.A. (sued as Wells Fargo Bank)
 23
 24
 25
 26
 27
 28
      07685.2150/13190878.1                         2                     8:18-cv-01960-JVS-(JDEx)
                     DEFENDANT’S REQUEST TO APPEAR TELEPHONICALLY AT MOTION TO DISMISS HEARING
Case 8:18-cv-01960-JVS-JDE Document 10 Filed 12/04/18 Page 3 of 3 Page ID #:63




  1                                   PROOF OF SERVICE
  2       At the time of service, I was over 18 years of age and not a party to this
    action. I am employed in the County of Orange, State of California. My business
  3 address is The Atrium, 19100 Von Karman Avenue, Suite 700, Irvine, CA 92612.
  4            On December 4, 2018, I served true copies of the following document(s):
  5            DEFENDANT’S REQUEST TO APPEAR TELEPHONICALLY AT
               CASE MANAGEMENT CONFERENCE
  6
      on the interested parties in this action as follows:
  7
    Timothy T. Merritt Jr.                          Plaintiffs, In Pro Per
  8 Cathy Mitchell
    20122 Pioneer Blvd., #A                         Telephone: (562) 278-6708
  9 Cerritos, CA 90703                              cathymitchell875@gmail.com
 10        BY MAIL: I enclosed the document(s) in a sealed envelope or package
    addressed to the persons at the addresses listed in the Service List and placed the
 11 envelope for collection and mailing, following our ordinary business practices. I am
    readily familiar with Severson & Werson's practice for collecting and processing
 12 correspondence for mailing. On the same day that the correspondence is placed for
    collection and mailing, it is deposited in the ordinary course of business with the
 13 United States Postal Service, in a sealed envelope with postage fully prepaid.
 14        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
    the document(s) with the Clerk of the Court by using the CM/ECF system.
 15 Participants in the case who are registered CM/ECF users will be served by the
    CM/ECF system. Participants in the case who are not registered CM/ECF users will
 16 be served by mail or by other means permitted by the court rules.
 17        I declare under penalty of perjury under the laws of the United States of
      America that the foregoing is true and correct.
 18
               Executed on December 4, 2018, at Irvine, California.
 19
 20
                                                                      /s/ An Le
 21                                                                   An Le
 22
 23
 24
 25
 26
 27
 28
      07685.2150/13190878.1                                                  8:18-cv-01960-JVS-(JDEx)
                                                                                  PROOF OF SERVICE
